Citation Nr: 0018233	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-42 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right humerus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Clark C. Evans, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to October 
1956.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an October 1994 rating decision in 
which, inter alia, a compensable evaluation for the service 
connected residuals of a fracture of the right humerus was 
denied.  In a rating decision dated in June 1995, the RO 
increased the rating for this disability to 20 percent.  
However, the veteran's appeal concerning this issue remained 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In June 1999, the Board issued a decision in which it, inter 
alia, denied a rating greater than 20 percent for the 
veteran's service connected right humerus fracture residuals.  
The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (previously the U.S. Court of Veterans 
Appeals, hereinafter Court).  The Court, in an October 1999 
order, granted a joint motion for remand, vacating that part 
of the Board's decision and remanding for additional 
proceedings.


REMAND

The basis for the joint motion for remand was to allow the 
Board the opportunity to further adjudicate the appellant's 
claim in compliance with the requirement in 38 U.S.C.A. 
§ 7104(d)(1) that the Board include in its decision reasons 
or bases adequate to explain its findings of fact and 
conclusions of law.  Specifically, the appellant asserts that 
additional, separate compensation is warranted for his 
service connected right humerus fracture residuals based on 
clinical findings of degenerative arthritis in the right 
shoulder and right elbow, and complained of and observed pain 
upon motion in these joints.  The motion which was the basis 
for the Court's remand notes that the Board failed to 
articulate, with adequate reasons and bases, whether 
consideration of separate, compensable evaluations for the 
veteran's right shoulder and right elbow arthritis are 
warranted under VA General Counsel precedential opinion, 
VAOPGCPREC 9-98 (August 14, 1998).  

The Board notes that service connection is not currently in 
effect for arthritis of the right shoulder or elbow.  Service 
connection was granted by a rating decision in April 1957 for 
a disability described as healed fracture, simple, right 
humerus, which was assigned a noncompensable evaluation under 
Diagnostic Code 5299.  This evaluation was confirmed and 
continued until June 1995, at which time, the RO awarded the 
20 percent evaluation under Diagnostic Code 5299-5202, noting 
that the increased rating was assigned for the right humerus 
fracture, healed, simple, with shoulder involvement.  The 
description of the disability on the rating sheet remained 
unchanged:  "Healed fracture, simple, right humerus."  The 
initial focus in re-adjudicating this claim, therefore, 
should be to determine whether right shoulder and/or right 
elbow arthritis, evidenced by X-rays and manifested by 
painful motion, are part and parcel of the service connected 
right humerus fracture residuals.

The Board further notes that it is not clear from the RO's 
discussion of the evidence in the June 1995 rating decision 
whether or not the increased evaluation under Diagnostic Code 
5299-5202 was awarded on the basis painful and/or limited 
motion of the right shoulder joint.  Thus, it is not clear 
whether the current 20 percent evaluation is based on 
limitation of motion of the right shoulder, or whether a 
separate, compensable rating might be awarded on the basis of 
such limitation of motion.  Section 4.14 prohibits the 
evaluation of the same disability under various diagnoses, 
and specifically prohibits both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should again review the 
veteran's claim for an increased 
evaluation for his service-connected 
residuals, right humerus fracture.  In so 
doing, the RO should specifically 
adjudicate whether service connection 
should be granted for arthritis of the 
right shoulder and/or right elbow -- as 
part and parcel of the service-connected 
residuals, right humerus, or otherwise.  
The RO should also specifically consider 
whether the veteran is entitled to a 
separate, compensable evaluation for 
arthritis under VAOPGCPREC 8-98, 
VAOPGCPREC 23-97, Esteban v. Brown, 6 
Vet. App. 259 (1994), and Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

2.  The RO should specifically notify the 
veteran and his representative of its 
determination concerning the claim for 
service connection for arthritis of the 
right elbow and right shoulder and of his 
appellate rights concerning that 
decision.  See 38 U.S.C.A. § 5104, 
38 C.F.R. § 3.104(a) (1999).  

3.  If the decision concerning the rating 
for the veteran's service-connected 
residuals, right humerus fracture, 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




